Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 was filed after the mailing date of the Final Office Action on 9/22/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
4.	Current amendments made by Applicant to claims 1-21 to obviate the claim objections presented in the previous Office Action are proper and have been entered.  These objections have accordingly been withdrawn.
Allowable Subject Matter
5.	Claims 1-21 are allowed.
Response to Arguments
6.	Applicant’s arguments, filed 12/22/20, with respect to amended claims 1-21 have been fully considered and are persuasive.  Upon further consideration, the rejections of these claims have accordingly been withdrawn.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467